Case 2:20-cv-00030-JRG Document 434 Filed 06/09/21 Page 1 of 4 PageID #: 35222




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


 HUAWEI TECHNOLOGIES CO. LTD.,

                  Plaintiff,

                      v.                          No. 2:20-cv-030-JRG

 VERIZON COMMUNICATIONS, INC., et al.             Jury Trial Demanded

                 Defendants.


 VERIZON BUSINESS NETWORK
 SERVICES, INC., et al.

           Counterclaim-Plaintiffs,

                      v.

 HUAWEI TECHNOLOGIES CO. LTD.,
               et al.

          Counterclaim-Defendants.



                     HUAWEI NOTICE UNDER 35 U.S.C. § 282
Case 2:20-cv-00030-JRG Document 434 Filed 06/09/21 Page 2 of 4 PageID #: 35223




       Huawei Technologies Co. Ltd., Huawei Technologies USA, Inc., and Futurewei

Technologies Inc. (collectively “Huawei”) hereby provide notice provide written notice pursuant

to 35 U.S.C. § 282 that they may rely at trial, a bench trial, or motion for judgement as a matter

of law in this action on one or more of (i) the patents and publications listed below as showing

the state of the art or otherwise supporting the subject matter ineligibility of the asserted claims

of U.S. Patent Nos. 8,121,111 and 8,983,288 (“Verizon Asserted Patents”).

    Author                      Title                       Date               Bates Number
    ITU-T             ITU-T G.709/Y.1331                  03/2003        HW-EDTX-00243826 or
                        Recommendation                                    HW-EDTX-00612331
      IEEE         IEEE Standard 1588-2002,               11/2002         HW-EDTX-00005295
                “Standard for a Precision Clock
                  Synchronization Protocol for
                 Networked Measurement and
                        Control Systems”
      NIST       NISTIR 7302 “Proceedings of              12/2005          HW-EDTX-00005565
                 the 2005 Conference on IEEE
                 1588 Standard for a Precision
                Clock Synchronization Protocol
               for Networked Measurement and
                        Control Systems”
 M. Laulainen      U.S. Patent No. 9,088,376           Filed 10/2007       HW-EDTX-00091372
       et al
 M. Laulainen     U.S. Provisional Application         Filed 10/2006       HW-EDTX-00209297
       et al             No. 66/829,982
 M. Ghodrat        U.S. Patent Publication No.         Filed 12/2006       HW-EDTX-00091360
       et al             2008/0151941
   J. Edison    IEEE 1588: An Update on The               12/2006          HW-EDTX-00909158
                 Standard and Its Application,
                 38th Annual Precise Time and
                  Time Interval (PTI) Meeting
   J. Ferrant     Synchronisation in Telecom              11/2006          HW-EDTX-00016573
                            Networks
  Tellabs Oy            Supporting Time                   10/2006          HW-EDTX-00006100
                 synchronization (time-of-day)
                 across a transmission network
 Y. Ofek et al       U.S. Patent Publication             Published         HW-EDTX-00091490
                       No. 2002/0018475                   02/2002
 K. Edmison          U.S. Patent Publication             Published         HW-EDTX-00091631
       et al                                              06/2003

                                                  1
Case 2:20-cv-00030-JRG Document 434 Filed 06/09/21 Page 3 of 4 PageID #: 35224




       In addition, Huawei may rely on the knowledge and expert testimony of Dr. Jose

Melendez as set forth in his expert report on invalidity dated February 18, 2021, and the

references cited therein, including the file histories of the Verizon Asserted Patents.


Dated: June 9, 2021                                   Respectfully submitted,

                                                      /s/ Jason D. Cassady
                                                      Bradley W. Caldwell
                                                      Texas Bar No. 24040630
                                                      bcaldwell@caldwellcc.com
                                                      Jason D. Cassady
                                                      Texas Bar No. 24045625
                                                      jcassady@caldwellcc.com
                                                      John Austin Curry
                                                      Texas Bar No. 24059636
                                                      acurry@caldwellcc.com
                                                      Justin T. Nemunaitis
                                                      Texas Bar No. 24065815
                                                      jnemunaitis@caldwellcc.com
                                                      CALDWELL CASSADY CURRY P.C.
                                                      2121 N. Pearl St., Suite 1200
                                                      Dallas, Texas 75201
                                                      (214) 888-4848

                                                      Gregory P. Love
                                                      Texas Bar No. 24013060
                                                      greg@lovetrialfirm.com
                                                      LOVE LAW FIRM
                                                      P.O. Box 948
                                                      Henderson, Texas 75653
                                                      (903) 212-4444

                                                      David M. Barkan
                                                      California Bar No. 160825
                                                      barkan@fr.com
                                                      FISH & RICHARDSON P.C.
                                                      500 Arguello Street, Suite 500
                                                      Redwood City, CA 94063
                                                      Telephone: (650) 839-5070


                                                      ATTORNEYS FOR PLAINTIFF/
                                                      COUNTERCLAIM DEFENDANT HUAWEI

                                                  2
Case 2:20-cv-00030-JRG Document 434 Filed 06/09/21 Page 4 of 4 PageID #: 35225



                                                    TECHNOLOGIES CO., LTD. AND
                                                    COUNTERCLAIM DEFENDANTS HUAWEI
                                                    TECHNOLOGIES USA, INC. AND
                                                    FUTUREWEI TECHNOLOGIES, INC.



                                CERTIFICATE OF SERVICE

       The undersigned certifies that counsel of record is being served with a copy of the

foregoing document via the Court’s electronic filing system on this 9th day of June, 2021.


                                                    /s/ Jason D. Cassady
                                                    Jason D. Cassady




                                                3
